Citation Nr: 1327675	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-00 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic strain of the lumbosacral spine with degenerative disc disease (back condition).

2.  Entitlement to a separate evaluation for right lower extremity radiculopathy, as due to service-connected back disability.

3.  Entitlement to a separate evaluation for left lower extremity radiculopathy, as due to service-connected back disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to February 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

Although the Veteran has not separately appealed a claim for entitlement to a TDIU, the issue has been raised on the record as part and parcel to his increased rating claim for a lumbar spine disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction over this matter, as well.

The issue of entitlement to service connection for a neck and arm disability has been raised by the record via a statement from the Veteran in November 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence does not establish the Veteran had forward flexion of the spine limited to 30 degrees or less or ankylosis of the spine at any point during the period on appeal.

2.  The Veteran's back condition results in no more than moderate radiculopathy of the right lower extremity.

3.  The Veteran's back condition results in no more than moderate radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's back condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.40, 4.45, and 4.71a Diagnostic Code 5237 (2013).

2.  The criteria for a 20 percent rating, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a Note 1, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a 20 percent rating, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a Note 1, 4.124a, Diagnostic Code 8520 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for his service-connected back condition.  His condition is currently rated 20 percent for limitation of motion due to lumbosacral strain with degenerative disc disease.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The next higher rating of 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

The Veteran filed his claim in July 2008, as such all evidence from one year prior to the date of filing has been reviewed and considered, and relevant information will be discussed below.  The Board will first address whether the Veteran's back condition merits a higher rating due to limitation of motion and will then turn to a discussion of whether an increased rating is merited based on any other applicable diagnostic codes.

Limitation of Motion

In September 2008 the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file as well as the computerized VA treatment records.  The Veteran reported low back pain that radiated down both legs.  He also reported flare-ups of back pain about twice a month which lasted an average of seven to ten days.  These periods of severe worsening of symptoms caused the Veteran to favor his back and walk with a significant limp.  He reported a doctor told him to have total bed rest for three to four days during the previous year, and the Veteran was treated with traction during this flare.  The Veteran reported he usually used a cane and with it he could walk up to 20 minutes.  The Veteran also used a back brace periodically.  The Veteran denied bowl incontinence.

The examiner noted the Veteran walked with a limp and used a cane, but was able to stand erect.  The examiner opined the Veteran was able to bathe and dress, however his driving was limited.  The examiner also noted the Veteran was limited to fifteen to twenty minutes of walking and bending, lifting, and twisting were all "significantly limited."  The Veteran worked doing maintenance until 2005.  The Veteran reported he was no longer able to work in part due to his back condition.

Upon examination the examiner noted there was no gross abnormality of the lumbosacral spine, though there was tenderness to the parvertebral muscles.  Range of motion testing was conducted and forward flexion was to 55 degrees, with pain from 40 to 55 degrees.  Extension was to 15 degrees with pain from 10 to 15 degrees.  Left and right side bend was 15 degrees bilaterally with pain from 10 to 15 degrees.  Left and right rotation was 40 degrees bilaterally with pain from 25 to 40 degrees.  The pain was noticed as "grimacing, grunting."  The examiner noted repetitive use testing was deferred for the Veteran's safety.

Reflexes were 2+ in the right knee, 1+ in the right ankle, and 0 to 1+ in the left knee and ankle.  Straight-leg raises were 90 degrees bilaterally.  Bilateral hip flexors and extenders, knee flexors and extenders, ankle dorsiflexors, and plantar flexors all had motor strength of 4 out of 5.  The examiner opined the Veteran had "low back strain with degenerative disc disease."

The Board finds the results of this range of motion testing reflected the Veteran's back condition warranted a 20 percent rating.  His forward flexion of the spine was 55 degrees with pain starting at 40 degrees, within the range of 30 to 60 degrees contemplated by a 20 percent rating.  However, the criteria for the next higher rating of 40 percent were not met.  Forward flexion was in excess of the 30 degrees contemplated by a 40 percent rating and no favorable or unfavorable ankylosis was noted.  As such, the Board finds the evidence establishes a rating not to exceed 20 percent for the Veteran's back condition was warranted.

In an October 2011 VA treatment record the Veteran's chronic back pain was noted.  The care provider noted no tenderness over the Veteran's spine but indicated he walked with a cane.

In September 2012 the Veteran was provided with an additional VA examination of his back condition.  The examiner noted the Veteran had lumbar disc disease with radiculopathy in both lower extremities.  The examiner explained the Veteran had chronic pain that radiated to both legs and his legs "gave out" occasionally.  The Veteran also reported numbness and tingling into his feet.  The Veteran used a scooter for any distance walking.  The examiner also noted the Veteran had flare-ups of increased pain and decreased range of motion.

Range of motion testing was conducted.  Forward flexion was to 60 degrees with pain beginning at 50 degrees.  Extension was to 10 degrees with pain throughout.  Lateral function and rotation were to 20 degrees with pain beginning at 10 degrees bilaterally.  Additional repetitive-use testing was conducted but did not result in any additional loss of range of motion.  The examiner opined the Veteran had the following functional loss after repetitive use: less movement than normal, weakened movement, excess fatigability, incoordination, and disturbance of locomotion.

The examiner also noted the Veteran had guarding or muscle spasm of the back that resulted in an abnormal gait.  Hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension all had normal muscle strength.  However reflexes were absent in the Veteran's knees and ankles bilaterally.  The examiner also noted decreased sensation to light touch in the Veteran's lower leg/ankle and foot/toes bilaterally.  

Straight leg raising testing was positive bilaterally, suggesting radiculopathy.  The examiner opined the Veteran had moderate intermittent pain, paresthesias, and numbness in both lower extremities, also indicating symptoms due to radiculopathy.  The examiner opined the Veteran did not have any other neurological abnormalities other than radiculopathy.

The examiner indicated the Veteran had intervertebral disc syndrome (IVDS) but noted the Veteran did not have any incapacitating episodes over the past twelve months due to IVDS.  The examiner opined the Veteran's back condition impacted his ability to work by preventing heavy lifting or prolonged weight bearing.

In October 2012 a lumbosacral x-ray was conducted at a VA facility.  The reviewing radiologist opined the scan revealed mild generalized lumbar spondylosis and L2-S1 early degenerative disc disease.  The Veteran's spine was otherwise normal with no compression, fracture, deformity, or spondylolisthesis.

The Board finds this evidence suggests the Veteran's back condition continued to merit a 20 percent rating throughout the period on appeal.  The results of the range of motion testing from the September 2012 examination reflect the Veteran had forward flexion to 60 degrees with pain beginning at 50 degrees.  However, even 50 degrees with relatively pain-free movement exceeds the 30 degrees of forward flexion contemplated by the next higher rating criteria of 40 percent.  Therefore, the Board finds the evidence of record establishes the Veteran continued to have forward flexion of his spine in excess of the criteria for a higher rating throughout the period on appeal, even considering his complaints of pain upon motion.  As such, the evidence does not establish the Veteran's back condition is entitled to a higher rating based on limitation of motion.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

However, the Board notes the VA examiner in September 2012 specifically performed additional range of motion testing after repetitive use of the spine.  The examiner noted the Veteran did not experience any additional loss of range of motion during testing after repetitive use.  As such, the Board finds the VA examiner explicitly considered the DeLuca factors and determined the Veteran did not experience any additional functional loss due to repetitive motion.  Therefore a higher disability evaluation is not warranted based on functional loss after repetitive use.


Intervertebral Disc Syndrome

The schedular criteria also provides that back disabilities can be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes if it results in a higher evaluation than the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  In order to warrant a rating for IVDS the schedular criteria requires intervertebral disc syndrome conditions which cause incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

Under the Formula for Rating IVDS a 10 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is assigned when incapacitating episodes last at least two weeks but less than four weeks during the past twelve months, and a higher 40 percent rating is assigned when incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a Diagnostic Code 5243.

The Board finds the medical evidence establishes the Veteran has IVDS.  For example, the September 2012 VA examiner specifically opined the Veteran had IVDS.  However, the evidence does not establish the Veteran's IVDS warrants a compensable rating under the Formula for Rating IVDS.  In his September 2008 VA examination the Veteran reported a physician ordered total bed rest for three to four days during the last twelve months, several days shy of the one week to two weeks contemplated by a 10 percent rating.  In his September 2012 VA examination the examiner opined the Veteran had IVDS but did not have any incapacitating episodes during the past twelve months.  Treatment records do not reflect the Veteran was prescribed bed rest at any point during the period on appeal.  Therefore, although the Veteran does have IVDS the evidence does not establish his condition rates a compensable rating under this formula.  Consequently his back condition will continue to be rated under the General Rating Formula.


Neurologic Abnormalities

Note 1 following the General Rating Formula for Diseases and Injuries of the Spine states that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Board finds the evidence does establish the Veteran is entitled to an increased rating based on his bilateral lower extremity radiculopathy due to his back condition, rated as neuritis under the diagnostic codes.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve.

The Board observes that the words "mild," "moderate," "moderately severe," and "severe" are not defined in the ratings schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In his September 2008 VA examination the Veteran reported his low back pain radiated down both legs.  Motor strength of his legs was 4 out of 5.  Reflexes in the right knee were normal, but were noted as +1 in right ankle.  Reflexes were reduced in the left knee and ankle.  

In the September 2012 VA examination the examiner noted the Veteran had been diagnosed with radiculopathy in bilateral lower extremities.  Muscle strength was normal in both legs with no atrophy noted.  However reflexes were absent bilaterally in both the knee and the ankle.  The Veteran also had decreased sensation to light touch in the lower leg/ankle and foot/toes bilaterally.  Additionally, straight leg testing was positive in both legs.  Moderate intermittent pain was noted bilaterally, as well as moderate paresthesias and numbness.  The examiner opined the Veteran had moderate radiculopathy bilaterally.

Based on the foregoing the Board finds separate disability ratings of 20 percent for moderate, incomplete paralysis of the left and right sciatic nerve is appropriate.  However, the evidence of record does not suggest that the Veteran's bilateral lower extremity radiculopathy ever rose to a 'severe' level.  Instead, the most recent VA examination in September 2012 indicated the Veteran did not have constant pain, a criteria contemplated in a severe rating.  See 38 C.F.R. § 4.123.  Moreover, the September 2012 VA examiner specifically opined the Veteran's radiculopathy was moderate, not severe.  As such, ratings higher than 20 percent disabling for the right and left lower extremity radiculopathy are not warranted.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of severe pain in his back which radiated to his legs.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture and even if it does not, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Based on all of the foregoing the Board finds that the Veteran's back condition warranted a rating not to exceed 20 percent throughout the period on appeal.  However, the Board finds additional separate disability ratings of 20 percent for moderate, incomplete paralysis of the left and right sciatic nerve are warranted.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with two VA examinations (the reports of which have been associated with the claims file).  The Board notes in his November 2009 written notice of disagreement the Veteran objected that his 2008 examination was not conducted by a physician, but rather by a nurse practioner.  Review of the record reflects the September 2008 examination was conducted by a physician's assistant, while the September 2012 examination was conducted by a physician.  However, the Board finds both VA examinations were thorough as both VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Additionally, both examiners conducted the required testing.  As such, the Board finds both examiners were adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir.2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).
	
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The Veteran's claim for a rating in excess of 20 percent for his service-connected back condition is denied.

Entitlement to a separate evaluation of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to a separate evaluation of 20 percent, but no higher, for left lower extremity radiculopathy is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.



REMAND

During his September 2008 VA examination the Veteran reported he was no longer able to work due in part to his back condition.  The record shows that the Veteran does not meet the schedular criteria for a TDIU, but can be considered for a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for a TDIU to the Director of VA's C&P Service or VA's Undersecretary for Benefits, for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis for his back disability.  

2.  If the decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and thereafter return the claims files to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


